DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims  allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, Brace being the closest reference, fails to disclose or make obvious image signal extraction apparatus and method comprising:
generating a two-dimensional (2D) image from the imaging information comprising an estimated ballistic component of an emitted signal captured by the imaging apparatus interface; 
remapping the 2D image to generate a three-dimensional (3D) image; 
identifying a candidate object in the 3D image;
determining an estimated spatial forward model of the candidate object by mapping the 3D image of the candidate object with a point-spread-function associated with the imaging apparatus; and
generating demixed signal information by iteratively updating the estimated spatial forward model and estimated temporal components until convergence is reached for the candidate object, as in claims 25, 44 and 47. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brace discloses identification and tracking of moving objects in                       detected synthetic aperture imagery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PMN
August 2, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422